Order granting petitioner’s motion for a peremptory order of mandamus, directing defendant to carry Hammersley and Fenton avenues, Bronx, across the right of way of its railroad, in the manner prescribed in the order of the Transit Commission dated July 16, 1931, and at its own expense in accordance with paragraph seventh of section 2 of the franchise grant from the city of New York, dated August 2, 1904, as amended, unanimously affirmed, with twenty dollars costs and disbursements. No opinion. Present — Martin, P. J., Merrell, McAvoy, O’Malley and Untermyer, JJ.